 


 HCON 16 ENR: Authorizing the use of the Capitol Grounds for the National Peace Officers Memorial Service and the National Honor Guard and Pipe Band Exhibition.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 16 
 
 
April 10, 2019 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds for the National Peace Officers Memorial Service and the National Honor Guard and Pipe Band Exhibition. 
 
 
1.Use of the Capitol Grounds for National Peace Officers Memorial Service 
(a)In generalThe Grand Lodge of the Fraternal Order of Police and its auxiliary shall be permitted to sponsor a public event, the 38th Annual National Peace Officers Memorial Service (in this resolution referred to as the Memorial Service), on the Capitol Grounds, in order to honor the law enforcement officers who died in the line of duty during 2018.  (b)Date of Memorial ServiceThe Memorial Service shall be held on May 15, 2019, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate, with preparation for the event to begin on May 11, 2019, and takedown completed on May 16, 2019.  
2.Use of the Capitol Grounds for National Honor Guard and Pipe Band Exhibition 
(a)In generalThe Grand Lodge of the Fraternal Order of Police and its auxiliary shall be permitted to sponsor a public event, the National Honor Guard and Pipe Band Exhibition (in this resolution referred to as the Exhibition), on the Capitol Grounds, in order to allow law enforcement representatives to exhibit their ability to demonstrate Honor Guard programs and provide for a bagpipe exhibition.  (b)Date of ExhibitionThe Exhibition shall be held on May 14, 2019, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate.  
3.Terms and conditions 
(a)In generalUnder conditions to be prescribed by the Architect of the Capitol and the Capitol Police Board, the event shall be— (1)free of admission charge and open to the public; and  
(2)arranged not to interfere with the needs of Congress.  (b)Expenses and liabilitiesThe sponsors of the Memorial Service and Exhibition shall assume full responsibility for all expenses and liabilities incident to all activities associated with the events.  
4.Event preparationsSubject to the approval of the Architect of the Capitol, the sponsors referred to in section 3(b) are authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment, as may be required for the Memorial Service and Exhibition.  5.Enforcement of restrictionsThe Capitol Police Board shall provide for enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, advertisements, displays, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds, in connection with the events.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
